NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10013

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00076-LJO-BAM-6
 v.

JOSEPH VASQUEZ, Jr., AKA Fat Joe,               MEMORANDUM*
AKA Joe Vasquez, AKA Joseph Charles
Vasquez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Joseph Vasquez, Jr., appeals from the district court’s judgment and

challenges the 320-month sentence imposed following his jury-trial conviction for

conspiracy to distribute and possess with intent to distribute methamphetamine, in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. §§ 841(a)(1) and 846, and distribution of methamphetamine,

in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Vasquez contends that the sentence is substantively unreasonable because it

does not adequately account for his rehabilitative efforts and because it creates an

unwarranted disparity with a co-defendant. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The record makes

clear that the court accounted for Vasquez’s rehabilitation efforts by granting a

downward variance, but concluded that a further variance was not warranted

because of the role Vasquez played in the drug conspiracy and his previous

convictions for drug trafficking. Contrary to Vasquez’s argument, the court

conducted an individualized assessment of the 18 U.S.C. § 3553(a) sentencing

factors, and the below-Guidelines sentence is substantively reasonable in light of

those factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

Moreover, the alleged sentencing disparity is not unwarranted because Vasquez is

not similarly situated to his co-defendant. See United States v. Osinger, 753 F.3d

939, 949 (9th Cir. 2014).

      AFFIRMED.




                                          2                                      20-10013